{¶ 25} I would like to agree with the dissent that no manifest miscarriage of justice will occur if we simply vacate the consecutive sentence and re-impose the concurrent sentence. However, when dealing with mandatory sentencing structures, the Supreme Court and this court have found them to be "self-executing" in the sense they are enforced automatically. See State v. White (1985), 18 Ohio St. 3d 340 at 342 andState v. Armstrong (Apr. 22, 1996), Scioto App. No. 95CA2346, unreported. Thus, I believe the Department of Rehabilitation and Corrections will impose a consecutive sentence regardless of the wording of the trial court's original entry. Such a result will, in fact, create a manifest miscarriage of justice.